 



Exhibit 10.17
February 8, 2006


Michael James Leedy
318 Meadow lane
Sewickley, PA 15143
VIA EMAIL
Dear Michael:
It is with great pleasure that we offer you the opportunity to join Chico’s FAS,
Inc. as our Chief Marketing Officer. This offer is subject to, and contingent
upon, the approval of our Board of Directors. As you are aware, Chico’s is a
fast-growing respected organization within which marketing is a key driver of
our success. As one of the top specialty retailers we offer tremendous
opportunity for personal and professional growth. Please let this letter serve
as an offer to join Chico’s FAS, Inc. and your acceptance of that offer. The
following will outline the specifics:

     
Title:
  Senior Vice President & Chief Marketing Officer
 
   
Duties:
  Member of the Management Committee. Responsible for all of the marketing
activities, including distinct catalogs and websites for each Chico’s brand as
set forth more fully in the attached position description. Duties currently
include oversight of e-commerce initiatives for all brands.
 
   
Reporting to:
  Chief Operating Officer
 
   
Base Salary:
  $525,000.00 annually
 
   
Start Date:
  April 3, 2006
 
   
Incentive Bonus:
  Range: 60%-120% of base salary earned during the semi annual bonus period,
which is contingent upon the achievement of corporate financial targets
established by the Chico’s Board of Directors; paid semi-annually (generally in
September and March). Bonus for the 2006 Spring season will be prorated based on
actual employment start date. Our two semi-annual bonus periods are February
thru July and August thru January. Payouts normally occur at or around the time
of our earnings release in early March, and early September.
 
   
Super Bonus:
  Chico’s currently has a Super Bonus program for certain members of management.
The super bonus payout is currently based on achievement of financial
performance objectives, incremental to the annual operating plan established by
the Chico’s Board of Directors. The Super Bonus is subject to annual approval by
the Board of Directors. The Board is currently reviewing this program for 2006.
In 2005, the Super bonus opportunity for this position was 30% of base earned
during the fiscal year. To qualify for any super bonus payout, Chico’s FAS, Inc.
must achieve its EPS growth plan for fiscal 2006. Super Bonuses are paid on an
annual basis. Any earned payout is

h   u   m   a   n       r   e   s   o   u   r   c   e   s
Chico’s FAS, Inc. • 11215 Metro Parkway • Fort Myers, Florida 33912 •
(239) 277-6200





--------------------------------------------------------------------------------



 



Michael J. Leedy
February 8, 2006
Page 2

     
 
  expected to be paid at or around the time of the earnings release, during the
first week of March. This program must be approved by the Board of Directors and
has not yet been reviewed for the 2006 fiscal year. If the Board of Directors
does not renew the Super Bonus program for 2006 no payments will be made
regardless of performance.
 
   
Stock options:
  A one-time grant on start date of 35,000 non-qualified stock options at Fair
Market value on date of hire. These options will vest over a 3-year period with
one-third vesting each year on the anniversary of your hire date. You will be
eligible for additional grants at the end of each fiscal year.
 
   
Restricted Stock:
  A one-time grant on start date of 5,000 shares of restricted stock with
two-year vesting. These shares will vest over a two-year period with one-half
vesting on each of the first and second anniversaries of your hire date. You
will be eligible for additional grants at the end of each fiscal year.
 
   
Equity Compensation Value:
  Total value of options and Restricted Stock = $967,500
 
  Black Scholes Value of 35,000 options is approximately $752,500 based on $43
stock price and 50% Black-Scholes valuation. Value of the Restricted Stock is
approximately $215,000 based upon $43 stock price. For more complete
information, please see the attached Chico’s FAS, Inc. 2002 Omnibus Stock and
Incentive Plan.
 
   
Severance:
  If we terminate your employment without cause, we will continue to pay you
your base salary for a period of twelve-months following the date of
termination. In general terms, cause shall mean any action or inaction by you
that causes the company substantial harm. If, however, Chico’s adopts a
severance plan applicable to all officers, you agree that any such plan will
supersede the provisions of this paragraph.
 
   
Change of Control:
  If there is a greater than 50% change in Company ownership or greater than 50%
turnover in the Company’s Board of Directors in any 12 month period that results
in your good faith determination that you can no longer adequately perform your
duties as a senior officer resulting in your voluntarily terminating your
employment, then you will be entitled to a lump sum payment of your annual
salary. If, however, Chico’s adopts a severance plan applicable to all officers
that covers a change of control, you agree that such plan will supersede the
provisions of this paragraph.
 
   
Change of Management:
  If both Scott Edmonds and Charles Nesbit cease to be employed by Chico’s, for
any reason, within the first year of your employment that results in your good
faith determination that you can no longer adequately perform your duties as a
senior officer resulting in your





--------------------------------------------------------------------------------



 



Michael J. Leedy
February 8, 2006
Page 3

     
 
  voluntarily terminating your employment then you will be entitled to a lump
sum payment of your annual salary; provided, however, that your rights under
this paragraph must be exercised within 90 days of the last of Mr. Edmonds or
Mr. Nesbit leaving and you must provide Chico’s with at least 90 days written
notice of your intention to voluntarily terminate your employment. If you
exercise your rights under this paragraph, you agree to execute a
Non-Competition and Non-Solicitation Agreement substantially in the form of the
Agreement attached to this letter.
 
   
Timing of Payments:
  In the event that at the time your employment with Chico’s FAS, Inc.
terminates Chico’s FAS, Inc. is publicly traded (as defined in Section 409A of
the Internal Revenue Code), any amounts payable under this Offer Letter that
would otherwise be considered deferred compensation subject to the additional
twenty percent (20%) tax imposed by Section 409A if paid within six (6) months
following the date of termination of Chico’s FAS, Inc. employment shall be paid
at the later of the time otherwise provided in the Offer Letter or the time that
will prevent such amounts from being considered deferred compensation.
 
   
Car Allowance:
  $12,000.00 annually ($1,000 per month.)
 
   
Time Off:
  You will be eligible for three weeks of vacation per calendar year starting in
2006, as well as three personal, one floating holiday, and up to six sick days
per year.
 
   
Annual Review:
  Merit reviews and equity grants for officers are considered at the end of the
fiscal year, approximately February of each year.

You will also be eligible to participate in Chico’s FAS, Inc. comprehensive
benefits program outlined below:

     
Group Insurance
Plan:
  Medical/Dental/Vision
Chico’s will reimburse you for COBRA premiums on medical insurance with your old
company until you are eligible for the Chico’s medical insurance. If you elect
not to enroll in the Chico’s program when eligible, COBRA payments will cease.
 
   
 
  Eligibility Date: first day of the month after 60 days of employment
 
   
Life Insurance:
  Chico’s provides term insurance equal to 1X your base salary; in addition
Chico’s provides accidental death and dismemberment insurance equal to 1X your
base salary. Supplemental insurance is available for purchase.
 
   
 
  Eligibility Date: first day of the month after 60 days of employment





--------------------------------------------------------------------------------



 



Michael J. Leedy
February 8, 2006
Page 4

     
401(k) Plan:
  Eligible deferral of 1-50% of your compensation (subject to an IRS
 
  maximum), with a match of 50% of the first 6% of compensation you defer.
 
  You will be able to roll over existing qualified funds immediately.
 
   
 
  Eligibility Date: first quarter after 12 months of employment
 
   
Deferred
Compensation

   
Plan:
  As an officer of Chico’s, you will be immediately eligible to participate in
the
 
  Chico’s Deferred Compensation Plan. You will have the opportunity to defer
 
  pre-tax compensation (less applicable FICA/Medicare tax withholding). You
 
  may defer up to 80% of your base salary payable during 2006, and up to
 
  100% of your semi-annual bonus paid for the second half of 2006, payable in
 
  March 2007.
 
   
Stock Purchase

   
Plan:
  Opportunity to purchase Chico’s stock directly from the company, two times a
 
  year, in March and September.
 
   
 
  Eligibility Date: March, 2007

Relocation:
In order to ensure a successful relocation, Chico’s FAS, Inc. will provide the
following relocation
assistance:

  •   Purchase of your home in Sewickley, PA.     •   Packing of household goods
    •   Movement and insurance of household goods from Sewickley, PA to Fort
Myers, FL     •   Temporary storage of household goods up to six months (if
necessary)     •   Temporary housing up to six months (if necessary)     •  
Movement of vehicle(s) from Sewickley, PA to Fort Myers, FL     •  
Transportation for your final relocation trip from Sewickley, PA to Fort Myers,
FL     •   Reimbursement of up to $10,000.00 for documented miscellaneous
relocation expenses associated with the sale of your Sewickley home and the
purchase of a home in southwest Florida. Points or other fees paid to lower the
interest rate on a mortgage are not eligible for reimbursement.     •  
Reimbursement for up to two months of COBRA insurance coverage with your current
provider     •   Up to six airline tickets for return trips to Sewickley, PA    
•   Taxable relocation expenses will be grossed up for taxes

Please indicate your acceptance of our offer by signing below and returning to
my attention by a confidential fax at 239-274-5186. By signing this letter you
warrant that you are not a party to any agreement that would bar or limit the
scope of your employment with Chico’s FAS, Inc. As we discussed, this offer is
contingent upon a successful background check, references and an evaluation
 





--------------------------------------------------------------------------------



 



Michael J. Leedy
February 8, 2006
Page 5
from Organizational Diagnostics, Dr. Bud Bolton. To enable us to complete the
background check, please sign and return the attached Background Inquiry
Authorization form.
Michael, we are looking forward to having you on our Chico’s team. Let me be the
first to welcome you aboard! We are sure you will find it a challenging and
rewarding experience.
If you have any questions, please feel free to call me at 239-274-4239.
Regards,
/s/ Brett K. Avner
Brett Avner
Senior Vice President Human Resources

       
 
   
Accepted by:
   
 
   
/s/ Michael James Leedy
  APRIL 3RD, 2006
 
   
Michael James Leedy
  Date

 



--------------------------------------------------------------------------------



 



Michael J. Leedy
February 8, 2006
Page 6
Chico’s FAS, Inc. Relocation Offer Addendum — Michael James Leedy
Chico’s FAS, Inc. (Chico’s) hereby includes as part of it’s Offer of Employment
to Michael James Leedy, an offer to purchase his home through a designated
third-party relocation vendor. One of the most expensive portions of the
relocation process is the sale of the current residence. Chico’s will provide
home marketing and home sale assistance to you. We anticipate as a relocating
Associate that you will take full advantage of this assistance.
It is very important that you refrain from contacting any real estate agents
until you have reviewed the relocation offer and talked with Chico’s third-party
relocation vendor. The program has been designed to help you effectively market
your home and to achieve a sale in the shortest amount of time.
In order to qualify to have your home purchased through Chico’s relocation
offer, we require that you:

  •   Not sign a listing agreement. Chico’s designated third-party relocation
vendor will enter into the listing agreement with the real estate broker but
instead you will enter into an Option and Put Agreement with Chico’s designated
third-party relocation vendor giving them the exclusive right to purchase your
home at fair market value which will be determined by appraisals or a market
driven offer.   •   Cooperate with Chico’s designated third-party relocation
vendor in the marketing of your home.   •   Not sign any contract with a buyer
nor accept any money from a buyer as earnest money or down payment and Inform
Chico’s and Chico’s designated third-party relocation vendor of all outside
offers you receive.

Although Chico’s and Chico’s designated third-party relocation vendor will work
with you to obtain the best possible price for your home, prior to completion of
the appraised value sale process, fluctuations in property value due to changing
market conditions are an inherent risk of home ownership and not the
responsibility of Chico’s. After the appraised value purchase from you is
complete, gains or losses on the sale of the home will be the responsibility of
Chico’s designated third-party relocation vendor.
Chico’s designated third-party relocation vendor is responsible for ensuring the
closing process is well managed and cost-efficient. They ensure all legal issues
are addressed, including arranging for title work and required inspections. If
you feel a personal attorney is necessary to protect your interests, the cost of
such services will be your responsibility and payment must be made outside the
closing process.
Appraised Value Sale Process
In order to determine the value at which Chico’s designated third-party
relocation vendor will purchase your home, they will provide you with a list of
qualified appraisers from which you should select two. Chico’s designated
third-party relocation vendor will order fair market value appraisals of your
home from the selected appraisers at a time dictated by Chico’s designated
third-party





--------------------------------------------------------------------------------



 



Michael J. Leedy
February 8, 2006
Page 7
relocation vendor program. The average of the two appraised values will be
designated as the appraised value offer amount, unless they differ by more than
5%. In that case, a third is obtained and the average of the two closest is the
appraised value. Chico’s designated third-party relocation vendor will provide
you with an offer to purchase your home for the appraised value after 60 days of
marketing. You will have 30 days from the offer date to return a fully executed
contract of sale, signifying acceptance of the offer.
Closing the Sale and Obtaining Your Equity
Once you have accepted the appraised value offer, Chico’s designated third-party
relocation vendor will assume responsibility for all mortgage payments,
utilities and maintenance as of the date of possession. Possession is defined as
ninety days after the start of your employment with Chico’s, or earlier if sold
prior to that date.
Your equity will be your sales price minus your unpaid mortgage balance(s), tax
pro-rations(s), costs of any repairs and all other liens against your property.
Offers Received Prior to May 16th
You are obligated to bring all offers on your home to Chico’s designated
third-party relocation vendor attention. To minimize overall costs to Chico’s,
it may be preferable in some cases to accept an offer below the appraised value
during the period prior to May 15, 2006. If Chico’s designated third-party
relocation vendor determines it would be in their best interest to accept an
offer below appraised value, this will be discussed with you. If a mutual
decision is made to accept the offer, you will receive the appraised value for
the home.
Amended Value Sales
If prior to May 15, 2006, Chico’s designated third-party relocation vendor
receive a bona fide written offer to purchase the home at a price (the amended
value) above the appraised value, Chico’s designated third-party relocation
vendor will review and approve the offer and consult with you as to whether you
will accept the offer. The appraised value amount will be amended to match the
terms negotiated between Chico’s designated third-party relocation vendor, you
and the outside buyer. Once you execute the amended value contract, Chico’s
designated third-party relocation vendor will purchase the property from you and
will attempt to resell the property to the third-party. If such an offer is
received before you receive a contract of sale for the appraised value, the
appraised value will still be amended to the higher amount and the above
procedures will apply. Once Chico’s designated third-party relocation vendor
executes this contract, should the bona fide offer subsequently fall through,
you will still receive the higher price.
Relocation Payback Provision
If you fail to start with the organization after having accepted our offer, you
agree to repay all relocation costs paid on your behalf. If you voluntarily
leave the company one year or less after your start date, you will be required
to pay back to Chico’s 67% percent of the relocation costs and associated
expenses paid on your behalf. If you voluntarily leave the company between one
and two years of your start date, you will be required to pay back to Chico’s
33% percent of the relocation costs and associated expenses paid on your behalf.

